[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-15355                ELEVENTH CIRCUIT
                                                             APRIL 23, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                                CLERK

                     D. C. Docket No. 08-60686-CV-AJ,
                       BKCY No. 07-17750 BKC-JK

DENISE J. DUMOULIN,


                                                          Debtor,
________________________________________

LESLIE S. OSBORNE,

                                                           Plaintiff-Appellant,

                                  versus

DENISE J. DUMOULIN,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                              (April 23, 2009)

Before TJOFLAT, DUBINA and KRAVITCH, Circuit Judges.
PER CURIAM:

      Chapter 222 of the Florida Statutes addresses what real and personal

property a Florida resident may claim as exempt during certain legal proceedings

including bankruptcy. Section 222.25 exempts personal property other than a

homestead.1 In 2007, subparagraph 4 was added to permit a debtor to increase the

amount of personal exemptions “if the debtor does not claim or receive the benefits

of a homestead exemption.” Fla. Stat. § 222.25(4).

      In this case, Denise Dumoulin filed a voluntary Chapter 7 bankruptcy

petition. Although she initially filed a schedule of assets claiming an exemption

for her homestead along with a notice indicating her intent to surrender the

property, she later amended the schedule of assets to remove the homestead

exemption and seek additional personal property exemptions under Fla. Stat.

§ 222.25(4). Trustee Leslie Osborne objected to the additional exemptions on the

ground that Dumoulin was not entitled to claim exemptions under § 222.25(4).

The question presented on appeal is whether a debtor who elects not to claim a

homestead exemption and indicates an intent to surrender the property is entitled to

the additional exemptions for personal property under Fla. Stat. § 222.25(4).

Because this case involves the interpretation of a Florida statute, we certify the



      1
          Generally, homestead exemptions arise under the Florida Constitution, Art. X, § 4.

                                                2
controlling question to the Florida Supreme Court.

      I. Background

      The following facts have been stipulated by the parties: Dumoulin filed a

voluntary Chapter 7 bankruptcy petition, initially claiming a homestead exemption

and listing her other personal property as a car worth $5,925. Dumoulin indicated

that she intended to surrender the homestead property. Dumoulin planned to sell

the home, which was in foreclosure proceedings, and rent it from the purchaser.

The sale, however, later fell through.

      After a creditor’s meeting, the trustee demanded Dumoulin remit $4,000 in

assets from personal property that exceeded the allowed exemptions. Dumoulin

then filed an amended schedule of assets removing the homestead exemption and

claiming the majority of the equity in the car as exempt under § 222.25(4). The

trustee filed an objection, arguing that the personal property was not exempt

because Dumoulin had originally claimed the homestead exemption.

      The bankruptcy court overruled the objection, citing In re Gatto, 380 B.R. 88

(Bankr. M.D. Fla. 2007). According to the bankruptcy court, because Dumoulin

amended the schedule of assets to remove the homestead exemption and had

indicated her intent to surrender the property, Dumoulin had not “received the

benefit” of the homestead exemption under § 222.25(4) and thus was entitled to



                                          3
additional exemptions.

      The trustee appealed to the district court, which affirmed the bankruptcy

court’s order overruling the objection to the claim of exemption, citing In re Gatto,

In re Hernandez, 2008 WL 1711528 (Bankr. S.D. Fla. 2008) and In re Shoopman,

2008 WL 817109 (Bankr. S.D. Fla. 2008). Considering the term “receives the

benefit” of the homestead exemption, the court concluded that the plain language

of the statute indicated that the debtor was entitled to the additional exemption if

she was not claiming the benefit of a homestead exemption on the date of the

petition. The court further noted that the debtor had consistently indicated an

intent to surrender the property. Although the court adopted a narrow reading of

§ 222.25(4), the court acknowledged that bankruptcy cases provided some support

for the trustee’s interpretation of the statute. The trustee now appeals.

      II. Standard of Review

      In the bankruptcy context, we sit as a “second court of review” and thus

“examine[] independently the factual and legal determinations of the bankruptcy

court and employ[] the same standards of review as the district court.” In re

Optical Technologies, Inc., 425 F.3d 1294, 1299-1300 (11th Cir. 2005); In re Issac

Leaseco, Inc., 389 F.3d 1205, 1209 (11th Cir. 2004) (quotation marks and citation

omitted). Generally, we review legal conclusions by either the bankruptcy court or



                                           4
the district court de novo.2 In re Financial Federated Title & Trust, Inc., 309 F.3d

1325, 1328-29 (11th Cir. 2002).

       III. Analysis

       The trustee argues that both the terms “claim” and “receive the benefits” in

§ 222.25(4) must be given meaning. According to the trustee, every person who

owns a homestead receives the benefits of that homestead and would be precluded

from claiming the exemption. The trustee explains that the debtor in this case

intended to claim the homestead exemption and then sell the home to someone

who would allow her to rent it and retain possession, thus continuing to receive the

benefits of the homestead. The trustee further explains that the definition of

benefit includes those interests which are never realized. The trustee then argues

that the Florida legislature did not intend to increase exemptions for personal

property of homeowners, as indicated by the legislative history. Finally, the trustee

contends that the district court misunderstood the facts, as there was contradictory

evidence as to whether Dumoulin intended to surrender the property.3

       2
          Although we generally review factual findings for clear error, In re Financial Federated
Title & Trust, Inc., 309 F.3d 1325, 1329 (11th Cir. 2002), in this case the parties stipulated to the
facts and the bankruptcy court made no factual findings.
       3
          The trustee also argues that, if the court is to consider the debtor’s statement of intention,
as it did in this case, the court failed to consider the debtor’s contradictory action of initially
claiming the homestead exemption and ignored the bankruptcy rules limiting the time in which a
debtor can amend the schedule of assets or the statement of intention. Courts have no “discretion
to deny amendments to claims of exemption, unless a showing of bad faith by the debtor or
prejudice to a creditor is made by clear and convincing evidence.” In re Jordan, 332 B.R. 472, 475

                                                   5
       Section 222.25 exempts personal property other than a homestead, but

allows for an expanded personal property exemption to qualified debtors, i.e., those

who did not claim any homestead exemption. Fla. Stat. § 222.25(4).

       “The intent of the statute appears to be to give a debtor who lacks homestead

protections some extra personal exemptions.” In re Rogers, 396 B.R. 100, 102

(M.D. Fla. 2008) (citing Proposed Amendment to Personal Property Exemption

Statute Fla. Stat. § 222.25, Bankruptcy/UCC Comm. Business and Law Section,

Florida Bar (August 6, 2006)). “The purpose of these extra exemptions is to give a

person who lacks a homestead a minimal amount of property from which to restart

their lives.” Id.; In re Morales, 381 B.R. 917, 921 (Bankr. S.D. Fla.2008).

       Under the terms of the statute, the extra exemptions are not available to

debtors who either (1) claim a homestead exemption under the Florida

Constitution, or (2) receive the benefits of a homestead exemption under the

Florida Constitution. Rogers, 396 B.R. at 102-03. The second clause applies to

debtors who do not affirmatively claim a homestead exemption. The statute

prevents such debtors from claiming the additional personal property exemption if

they indirectly “receive the benefits of” the homestead exemption. Id.; In re Gatto,


(Bankr. M.D. Fla. 2005) (citing Doan v. Hudgins (In re Doan), 672 F.2d 831, 833 (11th Cir. 1982);
In re Talmo, 185 B.R. 637, 645 (Bankr. S.D. Fla. 1995)). Here, there is no claim that the debtor
acted in bad faith in amending her schedules or that any creditor has been prejudiced. Thus,
trustee’s argument regarding the timeliness of the amended schedules is without merit.

                                               6
380 B.R. at 92. Thus, the issue is what constitutes “receiving the benefits” of the

homestead exemption.

      Bankruptcy courts have concluded that the debtor does not “receive the

benefits of a homestead exemption” if (1) she does not claim her home as exempt

on the bankruptcy schedules, and (2) she timely and effectively makes a statement

showing the clear intention to abandon or surrender the property. In re Rogers,

369 B.R. at 103 (interpreting § 222.25(4) to allow an additional exemption but

concluding that debtor was not entitled to further exemption because he had not

indicated his intent to surrender the property); In re Morales, 381 B.R. at 923; In re

Martias, 2008 WL 906776 (Bankr. S.D. Fla. 2008) (concluding that the debtor was

entitled to the exemption under § 222.25(4) where she did not claim her homestead

as exempt and she stated her intention to surrender the home on amended

schedules); In re Shoopman, 2008 WL 817109 (Bankr. S.D. Fla. 2008) (holding

that the statutory language was plain and unambiguous and the debtor was entitled

to the exemption under § 222.25(4) where he consented to relief from the stay and

filed an amended Statement of Intention indicating his intent to surrender the

home); In re Gatto, 380 B.R. at 93 (explaining that the debtors were entitled to the

exemption under § 222.25(4) where they elected to surrender their home).

      The trustee’s interpretation of the statute, however, finds some support on



                                           7
other bankruptcy court decisions, as the district court itself noted. See In re

Franzese, 383 B.R. 197 (Bankr. N.D. Fla. 2008) (concluding that § 222.25(4) bars

debtor who could have claimed a homestead exemption from exempting personal

property). See also In re Magelitz, 386 B.R. 879, 883 (Bankr. N.D. Fla. 2008)

(stating that “[a]dmittedly where a homestead has been acquired it can be waived

only by abandonment or by alienation in the manner provided by law” and that

because the debtor owned the home, lived in it, and intended to continue to reside

there, the property has homestead status under Florida law and therefore receives

constitutional protection from creditors regardless of whether the debtor claimed a

homestead exemption during bankruptcy proceedings).

        Because this case presents an interpretation of a Florida statute, we certify

the issue to the Florida Supreme Court.

      IV. Question Certified

      We respectfully certify to the Florida Supreme Court the following question:

      Whether a debtor who elects not to claim a homestead exemption and

indicates an intent to surrender the property is entitled to the additional exemptions

for personal property under Fla. Stat. § 222.25(4).

      In certifying this question, we do not intend to restrict the issues considered

by the state court and note that discretion to examine this issue and other relevant



                                           8
issues lies with the Florida Supreme Court. Stevens v. Battelle Memorial Institute,

488 F.3d 896, 904 (11th Cir. 2007); Miller v. Scottsdale Ins. Co., 410 F.3d 678,

682 (11th Cir. 2005) (“Our phrasing of the certified question is merely suggestive

and does not in any way restrict the scope of the inquiry by the Supreme Court of

Florida.”). We also recognize that “latitude extends to the Supreme Court’s

restatement of the issue or issues and the manner in which the answers are given.”

Swire Pacific Holdings Inc. v. Zurich Ins. Co., 284 F.3d 1228, 1234 (11th Cir.

2002) (citation omitted).

      QUESTION CERTIFIED.




                                         9